DETAILED ACTION

The amendments filed 2/24/2021 have been entered and made of record. 

The Applicant's amendments and arguments filed 2/24/2021 have been considered but are not persuasive:
Applicant asserts that Lin as modified by Hsu do not disclose “an image sensor array adapted to capture a first image corresponding to a first sensing region and a second image subsequent in time corresponding to a second sensing region”, 
However, the Examiner disagrees, because
Lin clearly teaches an image sensor array adapted to capture a first image corresponding to a first sensing region and a second image subsequent in time corresponding to a second sensing region (see Lin: e.g., --an optical navigator system comprising: an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit--, in [0027]);
and the detailed embodiments of above Lin’s disclosures depicted in Fig. 3, and Fig. 4, and in [0052]-[0057]: 
 [0053] STEP1: a first image is captured as a reference image in an operation 
210;
[0056] STEP4: a second image is captured subsequent in time in operation 240 to the first image as a sample image; 

[0057] STEP5: block matching is performed by an operation 250 to located the main block (M) of the reference image in the second sample image to determine a shift in position of the sample image relative to the first image;


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


	


	And Lin further disclose in
[0057] STEP5: block matching is performed by an operation 250 to located the main block (M) of the reference image in the second sample image to determine a shift in position of the sample image relative to the first image;

Herein “a shift in position of the sample image relative to the first image” as depicted in Fig. 4B as the “motion vector”, read on the claim element of “a relative displacement between the first image and the second image” used in calculation of a motion of the optical navigation device.

Therefore, claims 1-21 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17, and 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20070252814 A1), and in view of Hsu (US 20170034465 A1).
Re Claim 1, Lin discloses an optical navigation device (see Lin: e.g., --an optical navigator system comprising: an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit--, in [0027]), 
Lin however does not explicitly disclose a first reading circuit; and a second reading circuit; 
Hsu teaches a first reading circuit; and a second reading circuit (see Hsu: e.g., (see Hsu: e.g., Fig. 7, S73-S74, -- The operating method includes the steps of: storing a first charge from the optoelectronic conversion circuit to the pixel buffer circuit within a first exposure time; reading a first reset charge in the pixel buffer circuit to store a first reset voltage in the first storage circuit; reading a first accumulation charge of the first charge--, in [0015], and,-- third storage circuit; reading a second accumulation charge of the second charge and the second reset charge accumulated in the pixel buffer circuit to store a second output voltage in the fourth storage circuit--, in [0015], and, -- reading the first charge in the pixel buffer circuit to store a first output voltage in a first storage 
Lin and Hsu are combinable as they are in the same field of endeavor: image sensor and optical navigator which capture images and the images processing, and identifies/estimates the object motion based a plurality of digital image signals. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin’s device using Hsu’s teachings by including a first reading circuit; and a second reading circuit to Lin’s image sensor and corresponding circuits {for example, in Lin: e.g., [0027]}  in order to identifies, the object motion according to a number of pixels with nonzero gray values in one digital image (e.g., formed by a plurality of digital image signals, and identifies, the motion position according to positions of the pixels with nonzero gray values (see Hsu: e.g. in [0015], [0036], and [0050]);
Lin as modified by Hsu further disclose a first image sensing region, coupled to the first reading circuit (see Lin: e.g., -- an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit which is adapted to--, in [0027]; also see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]);
a control circuit, coupled to the first reading circuit and the second reading circuit (see Lin: e.g., -- an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit which is adapted to--, in [0027], {herein the processing circuit is the control circuit}; also see Hsu: e.g., --The drive circuit 30 is, for example, a signal generator or a timing controller, and configured to generate a plurality of control signals Sc to control ON/OFF of a plurality of switching elements in the pixel circuits 10 and the output circuits 20 (illustrated below with examples).--, in [0031]-[0033], and [0042]);
wherein the first image sensing region captures a first image at a first time and the second image sensing region captures a second image at a second time after the first time (see Lin: e.g., -- an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit which is adapted to--, in [0027], Figs. 3-4, and [0052]-[0057]; also see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]);
wherein the control circuit calculates a motion of the optical navigation device according to a relative displacement between the first image and the second image (see Lin: e.g., -- an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit which is adapted to--, in [0027]; and, --optical navigator comprising an image sensor configured to capture a first image and a second image; means for determining a main block from the first image; means for determining one or more ancillary block(s) relating to the main block from the first image; wherein the main block and the one or more ancillary block(s) form a tracking unit in the first image; means for capturing a second image subsequent in time to the first image using the image sensor; means for correlating the first image to the second image using the tracking unit of the first image.  The process of correlating comprises: matching the main block of the first image to a location in the second image to determine a change in position of the second image relative to the first image; and verifying the change in position by identifying a location of the one or more ancillary blocks in the second image relative to the first image.  In addition, means for outputting the motion vector based upon the change in position are provided--, in [0034]-[0035], and [0047]-[0048]; also see Figs. 3-4, and [0052]-[0057]).

Re Claim 2, Lin as modified by Hsu further disclose the control circuit further calibrates the relative displacement according to a ratio between a difference of the first time and the second time, and a sum of time for reading the first image, time for reading the second image, and time for calculating motion according to the first image and the second image (see Lin: e.g., -- capturing a first image consisting of an array of pixel values respectively representing a light intensity perceived by the imaging sensor;  selecting a first block in said array of pixel values and at least one additional feature which is in a predetermined relationship with the first block, to construct a first tracking unit;  capturing a second image subsequent in time to the first image;  detecting a second tracking unit within said second image which best matches said first tracking unit in said first image;  determining a relative motion from the first image to the second image according to a displacement between the first tracking unit and the second tracking unit;  and reporting a motion of the optical tracking device based on one or more accumulated relative motion of images captured by the imaging sensor--, in claim 24, also see: -- determining the relative motion of an optical tracking device comprising an imaging sensor, comprising the steps of: capturing a first image consisting of an array of pixel values respectively representing a light intensity perceived by the imaging sensor; selecting a first block in the array of pixel values and at least one additional feature which is in a predetermined relationship with the first block, to construct a first tracking unit; capturing a second image subsequent in time to the first image; detecting a second tracking unit within the second image which best matches the first tracking unit in the first image; determining a relative motion from the first image to the second image according to a displacement between the first tracking unit and the second tracking unit; and reporting a motion of the optical tracking device based on one or more accumulated relative motion of images captured by the imaging sensor.--, in [0026]-[0034]; and, -- one can appropriately adjust the position of the ancillary block relative to the main block and the numbers of ancillary blocks to satisfy various image conditions and to efficiently detect the motion of the image.--, in [0069]-[0073]).

Re Claim 3, Lin as modified by Hsu further disclose a moving direction of the optical navigation device is from the second image sensing region to the first image sensing region (see Lin: e.g., -- process starts in an upper left corner of the frame, it will be apparent to those skilled in the art that other starting points and directions of travel could be used.  Furthermore, it may be desirable to start in a corner that best correlates to a prediction of motion for the main block, and/or to only check a limited region of the frame based on a predicted location of block (M) based on a prior motion vector.  For example if block (M) is detected to be moving with a vector +2, +2 (x, y coordinates) it may be desirable to begin checking in an next frame from an upper right hand corner, and/or to begin a search in an upper quadrant.--, in [0063]-[0066], and, -- it may be determined that in some environments rapid movement of the navigator causes distortion in a travel direction of the pointing device.  In other words, an image can be distorted due to rapid movement which challenges a sampling rate; it is desirable to keep the latter small to reduce power, etc. A re-shaping of the ancillary blocks, therefore, may be done to compensate for a direction and amplitude of motion, so that a new block has a geometry that is less susceptible to distortion and error in a comparison process.  As an example, when rapid motion is detected in a horizontal direction, a new ancillary block which has a relatively larger dimension in a vertical direction can be employed, and vice-versa.--, in [0073]).

Re Claim 4, Lin as modified by Hsu further disclose the first image sensing region and the second image sensing region are provided in a single image sensor array (see Hsu: e.g., (see Hsu: e.g., Fig. 7, S73-S74, -- The operating method includes the steps of: storing a first charge from the optoelectronic conversion circuit to the pixel buffer circuit within a first exposure time; reading a first reset charge in the pixel buffer circuit to store a first reset voltage in the first storage circuit; reading a first accumulation charge of the first charge--, in [0015], and,-- third storage circuit; reading a second accumulation charge of the second charge and the second reset charge accumulated in the pixel buffer circuit to store a second output voltage in the fourth storage circuit--, in [0015], and, -- reading the first charge in the pixel buffer circuit to store a first output voltage in a first storage circuit (Step S73); reading the second charge in the pixel buffer circuit to store a second output voltage in a second storage circuit (Step S74)--, in [0050]).

Re Claim 5, Lin as modified by Hsu further disclose the first image sensing region and the second image sensing region are provided in two independent image sensor arrays (see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]).

Re Claim 8, Lin as modified by Hsu further disclose a third reading circuit, coupled to the control circuit (see Hsu: e.g., Fig. 7, S73-S74, -- The operating method includes the steps of: storing a first charge from the optoelectronic conversion circuit to the pixel buffer circuit within a first exposure time; reading a first reset charge in the pixel buffer circuit to store a first reset voltage in the first storage circuit; reading a first accumulation charge of the first charge--, in [0015], and,-- third storage circuit; reading a second accumulation charge of the second charge and the second reset charge accumulated in the pixel buffer circuit to store a second output voltage in the fourth storage circuit--, in [0015], and, -- reading the first charge in the pixel buffer circuit to store a first output voltage in a first storage circuit (Step S73); reading the second charge in the pixel buffer circuit to store a second output voltage in a second storage circuit (Step S74)--, in [0050]);
a third image sensing region, coupled to the third reading circuit; wherein the control circuit determines whether a moving direction of the optical navigation device is from the second image sensing region to the first sensing region or from the third image sensing region to the first sensing region; wherein the second image sensing region captures the second image at the second time when the moving direction is from the second image sensing region to the first sensing region (see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]; also see Lin: e.g., -- process starts in an upper left corner of the frame, it will be apparent to those skilled in the art that other starting points and directions of travel could be used.  Furthermore, it may be desirable to start in a corner that best correlates to a prediction of motion for the main block, and/or to only check a limited region of the frame based on a predicted location of block (M) based on a prior motion vector.  For example if block (M) is detected to be moving with a vector +2, +2 (x, y coordinates) it may be desirable to begin checking in an next frame from an upper right hand corner, and/or to begin a search in an upper quadrant.--, in [0063]-[0066], and, -- it may be determined that in some environments rapid movement of the navigator causes distortion in a travel direction of the pointing device.  In other words, an image can be distorted due to rapid movement which challenges a sampling rate; it is desirable to keep the latter small to reduce power, etc. A re-shaping of the ancillary blocks, therefore, may be done to compensate for a direction and amplitude of motion, so that a new block has a geometry that is less susceptible to distortion and error in a comparison process.  As an example, when rapid motion is detected in a horizontal direction, a new ancillary block which has a relatively larger dimension in a vertical direction can be employed, and vice-versa.--, in [0073]).

Re Claim 9, Lin as modified by Hsu further disclose wherein the first image sensing region captures the first image at the first time and the second image sensing region captures the second image at the second time when a moving direction of the optical navigation device is from the second image sensing region to the first image sensing region; wherein the second image sensing region captures a third image at a third time and the first image sensing region captures a fourth image at a fourth time after the third time, and the control circuit calculates a motion of the optical navigation device according to a relative displacement between the third image and the fourth image, when a moving direction of the optical navigation device is from the first image sensing region to the second image sensing region (see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]; also see Lin: e.g., -- process starts in an upper left corner of the frame, it will be apparent to those skilled in the art that other starting points and directions of travel could be used.  Furthermore, it may be desirable to start in a corner that best correlates to a prediction of motion for the main block, and/or to only check a limited region of the frame based on a predicted location of block (M) based on a prior motion vector.  For example if block (M) is detected to be moving with a vector +2, +2 (x, y coordinates) it may be desirable to begin checking in an next frame from an upper right hand corner, and/or to begin a search in an upper quadrant.--, in [0063]-[0066], and, -- it may be determined that in some environments rapid movement of the navigator causes distortion in a travel direction of the pointing device.  In other words, an image can be distorted due to rapid movement which challenges a sampling rate; it is desirable to keep the latter small to reduce power, etc. A re-shaping of the ancillary blocks, therefore, may be done to compensate for a direction and amplitude of motion, so that a new block has a geometry that is less susceptible to distortion and error in a comparison process.  As an example, when rapid motion is detected in a horizontal direction, a new ancillary block which has a relatively larger dimension in a vertical direction can be employed, and vice-versa.--, in [0073]).

Re Claim 10-12, claims 10-12 are the corresponding system claim to claims 1, 4-5 respectively. Thus, claims 10-12 are rejected for the similar reasons as for claims 1, and 4-5. Furthermore, Lin as modified by Hsu further disclose image sensing system (see Lin: e.g., --an optical navigator system comprising: an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit--, in [0027]; also see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]).

Re Claim 13-17, and 20-21, claims 13-17, and 20-21 are the corresponding system claim to claims 1-5, and 8-9 respectively. Thus, claims 13-17, and 20-21 are rejected for the similar reasons as for claims 1-5, and 8-9. Furthermore, Lin as modified by Hsu further disclose a non-transitory computer readable recording media with at least one program recorded therein, an optical navigation method applied to an optical navigation device comprising a first image sensing region and a second sensing region can be performed when the program is executed to perform the method  (see Lin: e.g., --an optical navigator system comprising: an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit--, in [0027]; and, -- The optical navigator system preferably consists of one or more integrated circuits, is housed within a pointing device, and is coupled to a computing system which operates based on the tracking unit.  In most cases the processing circuit includes a DSP and a set of executable program instructions.--. In [0033], and [0075]; also see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]).

Claims 6-7, and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Hsu, and further in view of Gordon (US 20110141022 A1).
Re Claim 6, Lin as modified by Hsu however do not explicitly disclose the control circuit calculates a velocity of the optical navigation device according to the relative displacement and adjusts a delta between the first time and the second time corresponding to the velocity,
Gordon teaches the control circuit calculates a velocity of the optical navigation device according to the relative displacement and adjusts a delta between the first time and the second time corresponding to the velocity (see Goedon: e.g., Fig. 6, and, in --several successive collections of comparison frames can usually be obtained from the (16.times.16) reference frame taken at t-o. What allows this to be done is maintaining direction and displacement data for the most recent motion (which is equivalent to knowing velocity and time interval since the previous measurement).  This allows "prediction" of how to (permanently!) shift the collection of pixels in the reference frame so that for the next sample frame a "nearest neighbor" can be expected to correlate.--, in [0036], and [0061]-[0066]),
Lin (as modified by Hsu) and Gordon are combinable as they are in the same field of endeavor: image sensor of optical navigator which capture images and the images processing, and identifies/estimates the object motion based a plurality of digital image signals. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin’s device using Gordon’s teachings by including the control circuit calculates a velocity of the optical navigation device according to the relative displacement and adjusts a delta between the first time and the second time corresponding to the velocity to Lin’s image sensor and corresponding circuits {for example, in Lin: e.g., [0027]}  in order to control the measurement cycle rate and time intervals based on mouse motion (see Gordon: e.g. in [0036], [0043], and [0061]-[0066]).

Re Claim 7, Lin as modified by Hsu however do not explicitly disclose wherein the control circuit calculates a velocity of the optical navigation device according to the relative displacement; wherein only one of the first image sensing region and the second image sensing region is activated to capture an image when the velocity is lower than a velocity threshold; wherein the first image sensing region is activated to capture the first image and the second image sensing region is activated to capture the second image when the velocity is higher than the velocity threshold,
Gordon teaches the control circuit calculates a velocity of the optical navigation device according to the relative displacement; wherein only one of the first image sensing region and the second image sensing region is activated to capture an image when the velocity is lower than a velocity threshold; wherein the first image sensing region is activated to capture the first image and the second image sensing region is activated to capture the second image when the velocity is higher than the velocity threshold (see Gordon: e.g., in [0043]). See the similar obviousness and motivation statements for the combination of the cited references as addressed above in claim 6. 

Re Claim 18-19, claims 18-19 are the corresponding system claim to claims 6-7 respectively. Thus, claims 18-19 are rejected for the similar reasons as for claims 6-7. Furthermore, Lin as modified by Hsu and Gordon further disclose a non-transitory computer readable recording media with at least one program recorded therein, an optical navigation method applied to an optical navigation device comprising a first image sensing region and a second sensing region can be performed when the program is executed to perform the method  (see Lin: e.g., --an optical navigator system comprising: an image sensor array adapted to capture a first image corresponding to a first region and a second image subsequent in time corresponding to a second region; and a processing circuit--, in [0027]; and, -- The optical navigator system preferably consists of one or more integrated circuits, is housed within a pointing device, and is coupled to a computing system which operates based on the tracking unit.  In most cases the processing circuit includes a DSP and a set of executable program instructions.--. In [0033], and [0075]; also see Hsu: e.g., -- It is assumed that the image sensor 91 has 4 rows of sensing pixels R.sub.1-R.sub.4.  In a first period P.sub.1, a light source is turned on for a predetermined time and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed.  Then, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a first image signal.  In a second period P.sub.2, the light source is turned off and the rows of sensing pixels R.sub.1-R.sub.4 are simultaneously exposed for the predetermined time, and the rows of sensing pixels R.sub.1-R.sub.4 are successively read to output a second image signal.--, in [0007], also see in Fig. 7, S73-S74, and, in [0050], and, -- operations of every pixel circuit row (e.g., R1-R4) are identical, but only an initial time of the first exposure time between two adjacent pixel circuit rows have a row delay time which is determined according to circuit parameters.  The method of the image sensor 1' capturing other images (e.g., a second image) is identical to that of capturing the first image,--, in [0059]).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667